The record discloses an unfortunate controversy between appellant on the one side and the County Commissioners on the other, regarding the purchase, or proposed purchase, of some road machinery. The Commissioners had caused an order to be placed in the minutes of the Commissioners Court, which appellant claimed did not reflect the true facts. Appellant changed the minutes to make them speak what he appears to have thought occurred. It was charged in the indictment that appellant acted "wilfully and maliciously" in changing the minutes. The State's motion for rehearing was filed by the district attorney, in which he urges that we were in error in concluding on original submission that the evidence did not sustain the averment of a wilful and malicious alteration of the record. We have again examined the statement of facts. The evidence pro and con on the point at issue can not be reconciled, and it would serve no useful purpose to detail at length the conflicting evidence. The cases cited by the State in support of its motion are those of prosecutions for obstructing a public road, which we think furnish no close parallel to the instant case. *Page 221 
We commend the able district attorney for his interest in pressing his views but have been unable to reach a different conclusion than expressed in our original opinion.
The State's motion for rehearing is overruled.
Overruled.